Order entered November 14, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01621-CR
                                      No. 05-12-01622-CR

                         JOSHUA PULLIAM-ROBERTS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                      Trial Court Cause Nos. F12-34121-J, F12-34219-J

                                            ORDER
       On October 10, 2013, this Court ordered the Dallas County District Clerk’s Office to file

supplemental clerk’s records containing the cost bills and other documents in these cases. To

date, we have not received the supplemental clerk’s records.

       Accordingly, we ORDER the Dallas County District Clerk to file, within TEN DAYS of

the date of this order, supplemental clerk’s records containing detailed itemizations of the costs

assessed in the cases, including but not limited to, specific court costs, fees, and court appointed

attorney fees. In accordance with Texas Code of Criminal Procedure article 103.001, the cost

bills shall be signed by the officer who charged the costs or the officer who is entitled to receive

payment for the costs.     We further ORDER that the supplemental clerk’s records include
documents explaining any and all abbreviations used to designate a particular fee, cost, or court

appointed attorney fee.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk; Dallas County District Clerk’s Office, Criminal

Records Division; and to counsel for all parties.


                                                    /s/    DAVID EVANS
                                                           JUSTICE